




Exhibit 10.1


FORM OF INDEMNIFICATION AGREEMENT
 
THIS AGREEMENT is entered into, effective as of [EFFECTIVE DATE], between
Radisys Corporation, an Oregon corporation (the “Company”) and [INDEMNITEE]
(“Indemnitee”).
 
WHEREAS, it is essential to the Company to retain and attract as directors,
officers and employees the most capable persons available;
 
WHEREAS, Indemnitee is a director, and/or officer, and/or employee of the
Company;
 
WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims currently being asserted against directors, officers
and employees of corporations; and
 
WHEREAS, in recognition of Indemnitee's need for substantial protection against
personal liability in order to enhance Indemnitee's continued and effective
service to the Company, and in order to induce Indemnitee to provide services to
the Company as a director, officer or employee, the Company wishes to provide in
this Agreement for the indemnification of and the advancing of expenses to
Indemnitee to the fullest extent (whether partial or complete) permitted by law
and as set forth in this Agreement, and for the coverage of Indemnitee under the
Company's directors' and officers' liability insurance policies.
 
NOW, THEREFORE, in consideration of the above premises and of Indemnitee's
continuing to serve the Company directly or, at its request, with another
enterprise, and intending to be legally bound hereby, the parties agree as
follows:
 
1.    Certain Definitions:
 
(a)    Board:    the Board of Directors of the Company.


(b)    Change in Control:   (i) any “person” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, is or becomes the
“Beneficial Owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 50% or more of the
total voting power represented by the Company's then outstanding Voting
Securities, or (ii) during any period of two consecutive years, individuals who
at the beginning of such period constitute the Board and any new director whose
election by the Board or nomination for election by the Company's stockholders
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority thereof, or (iii) the stockholders of the
Company approve a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation that would result in the
Voting Securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into Voting Securities of the surviving or parent entity) at least 50% of the
total voting power represented by the Voting Securities of the Company or such
surviving or parent entity outstanding immediately after such merger or
consolidation, or the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company (in one transaction or a series of transactions) of all or substantially
all of the Company's assets.


(c)    Disinterested Director.    a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.
 




--------------------------------------------------------------------------------




(d)    Enterprise.    Any foreign or domestic corporation, company, partnership,
joint venture, employee benefit plan, trust, or other enterprise for which
Indemnitee is serving at the request of the Company as a director, officer,
employee, administrator, trustee, agent, limited partner, member or fiduciary.


(e)    Expenses:    any expense, including without limitation, attorneys' fees,
retainers, court costs, transcript costs, fees and expenses of experts,
including accountants and other advisors, travel expenses, duplicating costs,
postage, delivery service fees, filing fees, and all other disbursements or
expenses of the types typically paid or incurred in connection with
investigating, defending, being or preparing to be a witness in, or
participating in (including on appeal), or preparing for any of the foregoing
in, any Proceeding relating to any Indemnifiable Event, and any expenses of
establishing a right to indemnification or Expense Advance under Sections 2, 4
and 5 of this Agreement or in connection with any recovery under any directors'
and officers' liability insurance policy maintained by the Company or an other
Enterprise. For the avoidance of doubt, Expenses shall include Expenses incurred
in connection with an appeal resulting from any Proceeding, including the
premium, security for, and other costs relating to any cost bond, supersedeas
bond or other appeal bond or its equivalent.
 
(f)    Indemnifiable Event:    any event or occurrence that takes place either
prior to or after the execution of this Agreement, related to the fact that
Indemnitee is or was a director, officer or employee of the Company, or while a
director, officer or employee, is or was serving at the request of the Company
as a director, officer, employee, administrator, trustee, agent, limited
partner, manager member or fiduciary of an other Enterprise, or was a director,
officer, employee, or agent of a foreign or domestic corporation that was a
predecessor corporation of the Company or of an other Enterprise at the request
of such predecessor corporation, or related to anything done or not done by
Indemnitee in any such capacity, whether or not the basis of the Proceeding is
alleged action in an official capacity as a director, officer, employee, or
agent or in any other capacity while serving as a director, officer, employee,
or agent of the Company, as described above.
 
(g)    Independent Counsel:    the person or body appointed in connection with
Section 3.
 
(h)    Potential Change in Control:    shall be deemed to have occurred if (i)
the Company enters into an agreement or arrangement, the consummation of which
would result in the occurrence of a Change in Control; (ii) any person
(including the Company) publicly announces an intention to take or to consider
taking actions that, if consummated, would constitute a Change in Control; (iii)
any person (other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Company acting in such capacity or a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company),
who is or becomes the Beneficial Owner, directly or indirectly, of securities of
the Company representing 20% or more of the combined voting power of the
Company's then outstanding Voting Securities, increases his beneficial ownership
of such securities by 5% or more over the percentage so owned by such person on
the date hereof, or (iv) the Board adopts a resolution to the effect that, for
purposes of this Agreement, a Potential Change in Control has occurred.
 
(i)    Proceeding:    any threatened, pending, or completed action, suit,
arbitration, alternative dispute mechanism, inquiry, administrative or
legislative hearing, investigation or any other actual, threatened or completed
proceeding, including any and all appeals, whether conducted by the Company or
any other party, whether civil, criminal, administrative, investigative, or
other, and in each case whether or not commenced prior to the date of this
Agreement, that relates to an Indemnifiable Event.
 
(j)    Reviewing Party:    the person or body appointed in accordance with
Section 3.
 
(k)    Voting Securities:    any securities of the Company that vote generally
in the election of directors.
 
2.    Agreement to Indemnify.
 




--------------------------------------------------------------------------------




(a)    General Agreement.    In the event Indemnitee was, is, or becomes a party
to or witness or other participant in, or is threatened to be made a party to or
witness or other participant in, a Proceeding by reason of (or arising in part
out of) an Indemnifiable Event, the Company shall indemnify Indemnitee from and
against any and all Expenses, liability or loss, judgments, fines, ERISA excise
taxes and penalties, amounts paid or to be paid in settlement, any interest,
assessments, or other charges imposed thereon, and any federal, state, local, or
foreign taxes imposed as a result of the actual or deemed receipt of any
payments under this Agreement, to the fullest extent permitted by applicable
law, including the nonexclusivity provision of Oregon Revised Statutes (“ORS”)
60.414(1) or any successor provision, as the same exists or may hereafter be
amended or interpreted (but in the case of any such amendment or interpretation,
only to the extent that such amendment or interpretation permits the Company to
provide broader indemnification rights than were permitted prior thereto). The
parties hereto intend that this Agreement shall provide for indemnification in
excess of that expressly permitted by statute.
 
(b)    Initiation of Proceeding.    Notwithstanding anything in this Agreement
to the contrary, Indemnitee shall not be entitled to indemnification or
advancement pursuant to this Agreement in connection with any Proceeding
initiated by Indemnitee against the Company or any director or officer of the
Company unless (i) the Company has joined in or the Board has consented to the
initiation of such Proceeding; (ii) the Proceeding is one to enforce
Indemnitee's rights under this Agreement; or (iii) the Proceeding is instituted
after a Change in Control.


(c)    Expense Advances.    If so requested by Indemnitee, the Company shall
advance any and all Expenses to Indemnitee (an “Expense Advance”) within thirty
(30) calendar days after the receipt by the Company of a statement or statements
from Indemnitee requesting such advance or advances, whether prior to or after
final disposition of any Proceeding. Advances shall be made without regard to
Indemnitee's ability to repay the Expenses and without regard to Indemnitee's
ultimate entitlement to indemnification under the provisions of this Agreement.
The Indemnitee shall qualify for advances solely upon the execution and delivery
to the Company of an undertaking in form and substance reasonably satisfactory
to the Company that meets the requirements of ORS 60.397 or any successor
provision providing that the Indemnitee undertakes to repay the advance if and
to the extent that it is ultimately determined that Indemnitee is not entitled
to be indemnified by the Company. Advances shall include any and all reasonable
Expenses incurred pursuing an action to enforce this right of advancement. If
Indemnitee has commenced legal proceedings in a court of competent jurisdiction
in the State of Oregon to secure a determination that Indemnitee should be
indemnified under applicable law, as provided in Section 4, any determination
made by the Reviewing Party that Indemnitee would not be permitted to be
indemnified under applicable law shall not be binding and Indemnitee shall not
be required to reimburse the Company for any Expense Advance until a final
judicial determination is made with respect thereto (as to which all rights of
appeal therefrom have been exhausted or have lapsed). Indemnitee's obligation to
reimburse the Company for Expense Advances shall be unsecured and no interest
shall be charged thereon.
 
(d)    Mandatory Indemnification.    Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful on the merits in
defense of any Proceeding relating in whole or in part to an Indemnifiable Event
or in defense of any issue or matter therein, Indemnitee shall be indemnified
against all Expenses incurred in connection therewith.
 
(e)    Partial Indemnification.    If Indemnitee is entitled under any provision
of this Agreement to indemnification or Expense Advance by the Company for some
or a portion of Expenses or other amounts, but not, however, for the total
amount thereof, the Company shall nevertheless indemnify, or make an Expense
Advance to, Indemnitee for the portion thereof to which Indemnitee is entitled.
 
3.    Reviewing Party.
 
(a)    Prior to any Change in Control, the person, persons or entity (“the
Reviewing Party”) who shall determine whether Indemnitee is entitled to
indemnification in the first instance shall be (a) the Board of Directors of the
Company acting by a majority vote of Disinterested Directors, whether or not
such majority constitutes a quorum of the Board of Directors; (b) a committee of
Disinterested Directors designated by a




--------------------------------------------------------------------------------




majority vote of such directors, whether or not such majority constitutes a
quorum; or (c) if there are no Disinterested Directors, or if the Disinterested
Directors so direct, by Independent Counsel (as described below in Section 3(b))
in a written determination to the Board of Directors, a copy of which shall be
delivered to Indemnitee.
 
(b)    After a Change in Control, the Reviewing Party shall be the Independent
Counsel referred to below. With respect to all matters arising from a Change in
Control (other than a Change in Control approved by a majority of the directors
on the Board who were directors immediately prior to such Change in Control)
concerning the rights of Indemnitee to indemnity payments and Expense Advances
under this Agreement or any other agreement or under applicable law or the
Company's articles of incorporation or by-laws now or hereafter in effect
relating to indemnification for Indemnifiable Events, the Company shall seek
legal advice only from Independent Counsel selected by Indemnitee and approved
by the Company (which approval shall not be unreasonably withheld), and who has
not otherwise performed services for the Company or the Indemnitee (other than
in connection with indemnification matters) within the last five years. The
Independent Counsel shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Company or Indemnitee in an action to
determine Indemnitee's rights under this Agreement. Such counsel, among other
things, shall render its written opinion to the Company and Indemnitee as to
whether and to what extent the Indemnitee should be permitted to be indemnified
under applicable law. The Company agrees to pay the reasonable fees of the
Independent Counsel and to indemnify fully such counsel against any and all
expenses (including attorneys' fees), claims, liabilities, loss, and damages
arising out of or relating to this Agreement or the engagement of Independent
Counsel pursuant hereto.
 
4.    Indemnification Process and Appeal.
 
(a)    Indemnification Payment.    Indemnitee shall be entitled to
indemnification, and shall receive payment thereof, from the Company in
accordance with this Agreement within thirty (30) calendar days after Indemnitee
has made written demand on the Company for indemnification (which written demand
shall include such documentation and information as is reasonably available to
Indemnitee and is reasonably necessary to determine whether and to what extent
Indemnitee is entitled to indemnification), unless the Reviewing Party has
provided a written determination to the Company that Indemnitee is not entitled
to indemnification under applicable law. The Reviewing Party making the
determination with respect to Indemnitee's entitlement to indemnification shall
notify Indemnitee of such written determination no later than two (2) business
days thereafter.
 
(b)     Suit to Enforce Rights.    If (i) no determination of entitlement to
indemnification shall have been made within thirty (30) calendar days after
Indemnitee has made a demand in accordance with Section 4(a), (ii) payment of
indemnification pursuant to Section 4(a) is not made within thirty (30) calendar
days after a determination has been made that Indemnitee is entitled to
indemnification, (iii) the Reviewing Party determines pursuant to Section 4(a)
that Indemnitee is not entitled to indemnification under this Agreement, or (iv)
Indemnitee has not received advancement of Expenses within thirty (30) calendar
days after making such a request in accordance with Section 2(c), then
Indemnitee shall have the right to enforce its indemnification and Expense
Advance rights under this Agreement by commencing litigation in any court of
competent jurisdiction in the State of Oregon seeking an initial determination
by the court or challenging any determination by the Reviewing Party or any
aspect thereof. The Company hereby consents to service of process and to appear
in any such proceeding. Any determination by the Reviewing Party not challenged
by the Indemnitee on or before the first anniversary of the date of the
Reviewing Party's determination shall be binding on the Company and Indemnitee.
The remedy provided for in this Section 4 shall be in addition to any other
remedies available to Indemnitee in law or equity.
 
(c)    Defense to Indemnification, Burden of Proof, and Presumptions.
 
(i)    To the maximum extent permitted by applicable law in making a
determination with respect to entitlement to indemnification (or Expense
Advances) hereunder, the Reviewing Party shall presume that an Indemnitee is
entitled to indemnification (or Expense Advances) under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 4(a) of this Agreement or a request for Expense




--------------------------------------------------------------------------------




Advances in accordance with Section 2(c), and the Company shall have the burden
of proof by clear and convincing evidence to overcome that presumption in
connection with the making by the Reviewing Party of any determination contrary
to that presumption.
 
(ii)    It shall be a defense to any action brought by Indemnitee against the
Company to enforce this Agreement (other than an action brought to enforce a
claim for Expenses incurred in defending a Proceeding in advance of its final
disposition where the required undertaking has been tendered to the Company)
that it is not permissible under applicable law for the Company to indemnify
Indemnitee for the amount claimed.
 
(iii)    In connection with any action brought pursuant to Section 4(c)(ii) as
to whether Indemnitee is entitled to be indemnified hereunder, the burden of
proving Indemnitee is not entitled to indemnification under this Agreement shall
be on the Company by clear and convincing evidence.
 
(iv)    Neither the failure of the Reviewing Party or the Company (including its
Board, Independent Counsel or its stockholders) to have made a determination
prior to the commencement of such action by Indemnitee that indemnification of
the claimant is proper under the circumstances because Indemnitee has met the
standard of conduct set forth in applicable law, nor an actual determination by
the Reviewing Party or Company (including its Board, Independent Counsel or its
stockholders) that the Indemnitee had not met such applicable standard of
conduct, shall be admissible as evidence in any such action for any purpose.
 
(v)    For purposes of this Agreement, the termination of any claim, action,
suit, or proceeding, by judgment, order, settlement (whether with or without
court approval), conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law.
 
5.     Indemnification for Expenses Incurred in Enforcing Rights.    The Company
shall indemnify Indemnitee against any and all Expenses and, if requested by
Indemnitee, shall advance such Expenses to Indemnitee that are incurred by
Indemnitee in connection with any claim asserted against or action brought by
Indemnitee for
 
(i)    enforcement of this Agreement,
 
(ii)    indemnification or Expense Advances by the Company under this Agreement
or any other agreement or under applicable law or the Company's articles of
incorporation or by-laws now or hereafter in effect relating to indemnification
for Indemnifiable Events, and/or
 
(iii)    recovery under directors' and officers' liability insurance policies
maintained by the Company.
 
6.    Notification and Defense of Proceeding.
 
(a)    Notice.    Promptly after receipt by Indemnitee of notice of the
commencement of any Proceeding, Indemnitee will, if a claim in respect thereof
is to be made against the Company under this Agreement, notify the Company of
the commencement thereof; but the omission so to notify the Company will not
relieve it from any liability that it may have to Indemnitee, except as provided
in Section 13(c).
 
(b)    Defense.    With respect to any Proceeding as to which Indemnitee
notifies the Company of the commencement thereof, the Company will be entitled
to participate in the Proceeding at its own expense and except as otherwise
provided below, to the extent the Company so wishes, it may assume the defense
thereof with counsel reasonably satisfactory to Indemnitee. After notice from
the Company to Indemnitee of its election to assume the defense of any
Proceeding, the Company will not be liable to Indemnitee under this Agreement or
otherwise for any Expenses subsequently incurred by Indemnitee in connection
with the defense of




--------------------------------------------------------------------------------




such Proceeding other than reasonable costs of investigation, appearing as a
witness or as otherwise provided below. Indemnitee shall have the right to
employ his or her own counsel in such Proceeding, but all Expenses related
thereto (other than reasonable costs of investigation or appearing as a witness)
incurred after notice from the Company of its assumption of the defense shall be
at Indemnitee's expense unless: (i) the employment of counsel by Indemnitee has
been authorized by the Company, (ii) Indemnitee has reasonably determined that
there may be a conflict of interest between Indemnitee and the Company in the
defense of the Proceeding, (iii) after a Change in Control, the employment of
counsel by Indemnitee has been approved by the Independent Counsel, or (iv) the
Company shall not within sixty (60) calendar days in fact have employed counsel
to assume the defense of such Proceeding, in each of which case all Expenses of
the Proceeding shall be borne by the Company; and (v) if the Company has
selected counsel to represent Indemnitee and other current and former directors,
officers and employees of the Company in the defense of a Proceeding, and a
majority of such persons, including Indemnitee, reasonably object to such
counsel selected by the Company pursuant to this Section 6(b), then such
persons, including Indemnitee, shall be permitted to employ one (1) additional
counsel of their choice and the reasonable fees and expenses of such counsel
shall be at the expense of the Company; provided, however, that such counsel
shall be chosen from amongst the list of counsel, if any, approved by any
company with which the Company obtains or maintains insurance. In the event
separate counsel is retained by an Indemnitee pursuant to this Section 6(b), the
Company shall cooperate with Indemnitee with respect to the defense of the
Proceeding, including making documents, witnesses and other reasonable
information related to the defense available to the Indemnitee and such separate
counsel pursuant to joint-defense agreements or confidentiality agreements, as
appropriate. The Company shall not be entitled to assume the defense of any
Proceeding brought by or on behalf of the Company or as to which Indemnitee
shall have made the determination provided for in (ii) above.
 
(c)    Settlement of Claims.    The Company shall not be liable to indemnify
Indemnitee under this Agreement or otherwise for any amounts paid in settlement
of any Proceeding effected without the Company's written consent, provided,
however, that if a Change in Control has occurred, the Company shall be liable
for indemnification of Indemnitee for amounts paid in settlement if the
Independent Counsel has approved the settlement. The Company shall not settle
any Proceeding in any manner that would impose any penalty or limitation on
Indemnitee without Indemnitee's written consent. Neither the Company nor the
Indemnitee will unreasonably withhold their consent to any proposed settlement.
The Company shall not be liable to indemnify the Indemnitee under this Agreement
with regard to any judicial award if the Company was not given a reasonable and
timely opportunity, at its expense, to participate in the defense of such
action; the Company's liability hereunder shall not be excused if participation
in the Proceeding by the Company was barred by this Agreement.
 
7.    Establishment of Trust.    In the event of a Change in Control or a
Potential Change in Control, the Company shall, upon written request by
Indemnitee, create a Trust for the benefit of the Indemnitee and from time to
time upon written request of Indemnitee shall fund the Trust in an amount
sufficient to satisfy any and all Expenses reasonably anticipated at the time of
each such request to be incurred in connection with investigating, preparing
for, participating in, and/or defending any Proceeding relating to an
Indemnifiable Event. The amount or amounts to be deposited in the Trust pursuant
to the foregoing funding obligation shall be determined by the Reviewing Party.
The terms of the Trust shall provide that upon a Change in Control, (i) the
Trust shall not be revoked or the principal thereof invaded, without the written
consent of the Indemnitee, (ii) the Trustee shall advance, within ten business
days of a request by the Indemnitee, any and all Expenses to the Indemnitee (and
the Indemnitee hereby agrees to reimburse the Trust under the same circumstances
for which the Indemnitee would be required to reimburse the Company under
Section 2(c) of this Agreement), (iii) the Trust shall continue to be funded by
the Company in accordance with the funding obligation set forth above, (iv) the
Trustee shall promptly pay to the Indemnitee all amounts for which the
Indemnitee shall be entitled to indemnification pursuant to this Agreement or
otherwise, and (v) all unexpended funds in the Trust shall revert to the Company
upon a final determination by the Reviewing Party or a court of competent
jurisdiction, as the case may be, that the Indemnitee has been fully indemnified
under the terms of this Agreement. The Trustee shall be chosen by the
Indemnitee. Nothing in this Section 7 shall relieve the Company of any of its
obligations under this Agreement. All income earned on the assets held in the
Trust shall be reported as income by the Company for federal, state, local, and
foreign tax purposes. The Company shall pay all costs of establishing and
maintaining the Trust and shall indemnify the Trustee against any and all
expenses (including attorneys' fees), claims, liabilities, loss, and damages
arising out




--------------------------------------------------------------------------------




of or relating to this Agreement or the establishment and maintenance of the
Trust.
 
8.    Non-Exclusivity.    The rights of Indemnitee hereunder shall be in
addition to any other rights Indemnitee may have under the laws of the State of
Oregon, the Company's articles of incorporation, by-laws, applicable law, or
otherwise. To the extent that a change in applicable law (whether by statute or
judicial decision) permits greater indemnification by agreement than would be
afforded currently under the Company's articles of incorporation, by-laws,
applicable law, or this Agreement, it is the intent of the parties that
Indemnitee enjoy by this Agreement the greater benefits so afforded by such
change.
 
9.     Liability Insurance.    For the duration of Indemnitee's service as a
director, officer or employee of the Company or as a director, officer,
employee, administrator, trustee, agent, partner, manager, member or fiduciary
of an other Enterprise, and thereafter for so long as Indemnitee shall be
subject to any pending or possible claim, the Company shall use commercially
reasonable efforts (taking into account the scope and amount of coverage
available relative to the cost thereof) to cause to be maintained in effect
policies of directors' and officers' liability insurance providing coverage for
directors and/or officers of the Company or other Enterprise that is at least
substantially comparable in scope and amount to that provided by the Company's
current policies of directors' and officers' liability insurance. The minimum AM
Best rating for the insurance carriers of such insurance carrier shall be not
less than A- VI. The Company shall provide Indemnitee with a copy of all
directors' and officers' liability insurance applications, binders, policies,
declarations, endorsements and other related materials, and shall provide
Indemnitee with a reasonable opportunity to review and comment on the same.
Without limiting the generality or effect of the requirement to use commercially
reasonable efforts to obtain insurance and give directors the chance to review
the proposal, the Company shall not discontinue or significantly reduce the
scope or amount of coverage from one policy period to the next without the prior
approval thereof by a majority vote of the directors, even if less than a
quorum.
 
10.     Period of Limitations.    No legal action shall be brought and no cause
of action shall be asserted by or on behalf of the Company or any affiliate of
the Company against Indemnitee, Indemnitee's spouse, heirs, executors, or
personal or legal representatives after the expiration of two years from the
date of accrual of such cause of action, or such longer period as may be
required or permitted by federal or state law under the circumstances. Any claim
or cause of action of the Company or its affiliate shall be extinguished and
deemed released unless asserted by the timely filing of a legal action within
such period; provided, however, that if any shorter period of limitations is
otherwise applicable to any such cause of action the shorter period shall
govern.
 
11.    Amendment of this Agreement.    No supplement, modification, or amendment
of this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall
operate as a waiver of any other provisions hereof (whether or not similar), nor
shall such waiver constitute a continuing waiver. Except as specifically
provided herein, no failure to exercise or any delay in exercising any right or
remedy hereunder shall constitute a waiver thereof.


12.     Subrogation.    In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Company effectively to bring suit to
enforce such rights.
 
13.    No Duplication of Payments.    The Company shall not be liable under this
Agreement to make any payment in connection with any claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, by law, or otherwise) of the amounts otherwise
indemnifiable hereunder.
 
14.    Binding Effect.    This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors, assigns, including any direct or indirect successor by purchase,
merger, consolidation, or otherwise to all or substantially all of the business
and/or assets of the Company, spouses, heirs, and personal and legal
representatives. The Company shall require and cause any




--------------------------------------------------------------------------------




successor (whether direct or indirect by purchase, merger, consolidation, or
otherwise) to all, substantially all, or a substantial part, of the business
and/or assets of the Company, by written agreement in form and substance
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place. This Agreement shall
continue in effect regardless of whether Indemnitee continues to serve as a
director, officer or employee of the Company or of any other enterprise at the
Company's request.
 
15.    Severability.    If any provision (or portion thereof) of this Agreement
shall be held by a court of competent jurisdiction to be invalid, void, or
otherwise unenforceable, the remaining provisions shall remain enforceable to
the fullest extent permitted by law. Furthermore, to the fullest extent
possible, the provisions of this Agreement (including, without limitation, each
portion of this Agreement containing any provision held to be invalid, void, or
otherwise unenforceable, that is not itself invalid, void, or unenforceable)
shall be deemed reformed and construed to conform to applicable law so as to
give maximum effect to the intent manifested by the provision held invalid,
void, or unenforceable.
 
16.    Governing Law.    This Agreement, and all disputes and controversies
arising therefrom or related thereto, shall be governed by and construed and
enforced in accordance with the laws of the State of Oregon applicable to
contracts made and to be performed in such state without giving effect to the
principles of conflicts of laws that would apply any other law.
 
17.    Notices.    All notices, demands, and other communications required or
permitted hereunder shall be made in writing and shall be deemed to have been
duly given if delivered by hand, against receipt, or mailed, postage prepaid,
certified or registered mail, return receipt requested, and addressed to the
Company at:
 
Radisys Corporation
5445 NE Dawson Creek Drive
Hillsboro, OR 97124
Attn: CEO & CFO


and to Indemnitee at the address indicated on the signature page to this
Agreement.
 
Notice of change of address shall be effective only when done in accordance with
this Section. All notices complying with this Section shall be deemed to have
been received on the date of delivery or on the third business day after
mailing.


[signatures on next page]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day specified above.
 




Company:                 Radisys Corporation, an Oregon corporation


By:                     
Name:    
Title:    




Indemnitee:                                     
Name:    [INDEMNITEE]
Address:                
                    
                    






